DETAILED ACTION
	This Office Action is in response to the Remarks filed on August 23, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN 111834322 A) in view of Johnson et al. (US Pub. 2007/0264564 A1).
In re claims 1 and 11, Cui et al. shows (figs. 1 and 2) a semiconductor package assembly and a method of producing the semiconducting package assembly, comprising: a carrier comprising a die attach surface and a contact pad (not labeled, but separate portion of 20) separated from the die attach surface; a semiconductor die (30) mounted on the die attach surface, the semiconductor die comprising a front side metallization (not labeled, but below ribbon 10) that faces away from the die attach surface; an interconnect clip (10) attached to the semiconductor die and the contact pad such that the interconnect clip electrically connects the front side metallization to the contact pad; and an electrically insulating encapsulant body (40) that encapsulates the semiconductor die and at least part of the interconnect clip, wherein the interconnect clip comprises a layer stack of a first metal layer (200) and a second layer (100) formed on top of the first metal layer, wherein the first metal layer comprises a different metal as the second metal layer, and wherein the first metal layer faces the front side metallization. Cui et al. shows all of the elements of the claims except the interconnect being a ribbon which is connected to the semiconductor die and the contact pad. However, the element of a ribbon is not patentably distinguishable over the cited since it is well known in the art to use wires, ribbons, or clips to conduct electricity in an electrical device. However, Johnson et al. discloses [0006] that a conductor for an electrical device may be one of a tab, a wire, a metal strip (clip), a metal ribbon, etc. These elements are equivalent and suitable materials for providing an electrical conductor in a semiconductor device. The metal ribbon of Johnson having the multilayer structure of the clip disclose in Cui would have the benefits of a multilayer structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the semiconductor device of Cui by using a ribbon because Johnson teaches that such an element is an equivalent and suitable for use as an electrical conductor. 
	In re claims 2-10 and 12-20, Cui et al. and Johnson et al. discloses the remaining elements of the claims throughout the disclosure.

Allowable Subject Matter
Claims 8, 9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but they are not persuasive. The applicant argues that the cited references cannot be properly combined, specifically that Cui et al. (CN 111834322 A) (referred to as Cho in the aguments) cannot be properly combined with Johnson et al. (US Pub. 2007/0264564 A1). The applicant asserts that the benefits of Cui’s (Cho) multilayer clip would not be applicable to Johnson’s metal ribbon. It appears that the applicant is arguing that the two structures are somewhat non-analogous because one structure is rigid (Cui’s (Cho) multilayer clip) while the other is more flexible (Johnson’s metal ribbon). Obviously, they are analogous because they are various types of electrical interconnects used in semiconductor devices. As to the finer point that they are different, specific structures, one of ordinary skill in the art might be motivated to add certain a degree of rigidity to a very flexible metal ribbon. It is not up to us, the observer, to decide how much flexibility or rigidity is desired in a device and such a parameter may be useful to the manufacturer of the device. Furthermore, multilayer interconnects of all types have been used in the art for reasons other than modified rigidity/flexibility. Multilayer interconnects have been used to provide a connection having desired resistivity, reliability, etc. It is unreasonable to believe that a ribbon could not benefit from a multilayer design when other types of electrical interconnects, well known in the art, benefit from such a common design. The prior art references have been properly combined and this action is made final.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kitani et al. (CN 101388375 A), Voss et al.(WO 8903166 A1), Terrill et al. (US Pub. 2017/0162403 A1), and Liles et al. (US Pub. 2015/0097290 A1) also disclose various elements of the claims. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815